—In a proceeding pursuant to CPLR article 75 for a permanent stay of an uninsured motorist arbitration, the appeal is from a judgment of the Supreme Court, Queens County (Kassoff, J.), dated October 16, 1998, which granted the petition.
Ordered that the judgment is affirmed, with costs.
*238The appellant, while driving a taxicab leased from the respondent, was involved in an accident with another taxicab on December 24, 1994. By letter dated November 21, 1995, a representative of the insurance carrier which had issued a policy for the driver of the other taxicab advised the appellant’s attorney that it had canceled its policy effective August 14, 1994. However, the appellant waited almost 16 months before requesting uninsured motorist benefits from the respondent. The appellant concedes that he had an obligation to make an application for uninsured motorist benefits within 90 days of the accident. Contrary to the appellant’s contentions, the Supreme Court did not err in concluding that the request for uninsured motorist benefits was not made as soon as reasonably possible through the exercise of ordinary diligence (see, e.g., Matter of United States Auto. Assn. v Steiger, 191 AD2d 496, 497).
The appellant’s remaining arguments are either improperly raised for the first time, on appeal or without merit. Ritter, J. P., McGinity, H. Miller and Feuerstein, JJ., concur.